Citation Nr: 1038999	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected fracture of the right talus (ankle).  

2.  Entitlement to service connection for a left knee condition, 
status post total knee replacement.

3.  Entitlement to service connection for osteoarthritis of the 
knees.

4.  Entitlement to service connection for osteoarthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active military service from April 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

In August 2010 a Board videoconference hearing was held before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted directly 
to the Board with a waiver of agency of original jurisdiction 
(AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the 
case must be remanded, the RO will also have an opportunity to 
consider this evidence.

The Board notes that the Veteran referenced arthritis of both 
ankles during his videoconference hearing.  However, in the 
notice of disagreement filed in August 2005, the Veteran 
expressed disagreement only with respect to the rating assigned 
to the "service-connected Fracture Talus (Ankle condition)."  
Accordingly, the matter raised during the hearing concerning the 
evaluation of his arthritis of the bilateral ankles is referred 
to the RO for the appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent and maintains 
that his right ankle condition has gotten worse.  

During the August 2010 Board hearing, the Veteran testified that 
his ankle symptoms have progressively deteriorated since the last 
examination.  As the Veteran's last VA examination was in August 
2006, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his right ankle disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997), quoting VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To 
the extent the claimant asserts the disability in question has 
undergone an increase in severity since the time of the last 
examination, a new VA examination is required).  Thus, the Board 
has no discretion and must remand this claim.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from August 5, 
2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In addition, the Veteran should be requested to provide 
any additional relevant private medical records.  

In the August 2005 notice of disagreement, the Veteran also 
disagreed with the RO's denial of service connection for a left 
knee condition, status post total knee replacement; service 
connection for arthritis of the bilateral knees; and service 
connection for the lumbar spine.  He specifically indicated that 
his service-connected ankle places a "large amount of pain and 
suffering on my surgically repaired knee."  He also asserted 
that he fell from a truck in service on his back and that the 
incident required medical attention although no such records were 
found.  He also asserted that disability of his back and knees 
was sustained during his tour and that his service-connected 
ankle placed a strain on both knees.  To date, the RO has not 
issued the Veteran a Statement of the Case (SOC) with respect to 
these claims.  Under the circumstances, the Board has no 
discretion and is obliged to remand these issues to the RO for 
the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO must issue the Veteran an SOC 
with respect to his claims for service 
connection for a left knee condition, 
status post total knee replacement; 
service connection for arthritis of the 
bilateral knees; and service connection 
for the lumbar spine, to include 
notification of the need to timely file 
a Substantive Appeal to perfect his 
appeal on this issue. The RO should 
allow the appellant the requisite period 
of time for a response.

2.  Ask the Veteran to submit any 
additional relevant medical records from 
his private physician(s) or to provide 
sufficient information that the records 
can be obtained by VA, provided that any 
necessary authorization forms are 
completed.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for any 
records for which the Veteran provides 
sufficient information and a completed 
authorization form is negative, that 
should be noted and the Veteran must be 
informed in writing pursuant to 
38 C.F.R. § 3.159(e).

3.  Associate with the claims folder 
medical records from the New Orleans 
VAMC dating from August 5, 2009, to the 
present.  If no further treatment 
records exist, the claims file should be 
documented accordingly.

4.  The Veteran should be accorded the 
appropriate examination for fracture of 
the right talus (ankle).  The report of 
examination should include a detailed 
account of all manifestations of the 
right ankle found to be present and any 
functional loss due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  To the extent possible, the 
additional range of motion lost due to 
any of the above should be set forth in 
the report.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

5.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue(s) 
on appeal.  If the benefit(s) sought 
remain denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


